Citation Nr: 1110130	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  03-34 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound (SFW) of the right thigh with impairment of right sciatic nerve.

2.  Entitlement to an increased rating for residuals of a SFW of the left thigh with nerve damage and impairment of muscle group IV, rated as noncompensable prior to July 20, 2009, and as 20 percent disabling from that date.

3.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945.  His awards and decorations include the Combat Infantryman Badge (CIB) and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Historically, the Board issued a decision in June 2006 that denied increased evaluations for the service-connected SFWs of the right and left thighs; the Board's action also remanded the issue of entitlement to service connection for a low back disability to the Originating Agency for issuance of a Statement of the Case, per Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2007 the Court vacated the Board's decision and remanded the increased-rating issues to the Board for actions compliant with a joint motion of the parties.

Thereafter, the Veteran perfected his appeal for service connection for a low back disability, and the RO issued a rating decision in August 2010 that increased the rating for the residuals of a SFW of the left thigh to 20 percent, effective from July 20, 2009.  The case has now been returned to the Board for further appellate action.  

When this case was last before the Board the Veteran was represented by an attorney.  The attorney has since provided the Board a letter from the Veteran terminating the attorney's representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

On August 21, 2009, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw his appeal for entitlement to increased evaluations for the service-connected residuals of SFWs of the left and right thighs.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to rating higher than 20 percent for residuals of a SFW of the right thigh with impairment of right sciatic nerve by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal by the appellant of an appeal on the issue of entitlement to an increased rating for residuals of a SFW of the left thigh with nerve damage to muscle group IV, rated as noncompensable prior to July 20, 2009 and as 20 percent disabling from that date are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a letter to the RO dated August 19, 2009, stating that he accepted the current ratings of 20 percent each for residuals of SFWs of the right and left thighs, although he expressly stated he wanted to continue his appeal in regard to service connection for a low back disability.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to the claims for increased ratings.  

Accordingly, the Board does not have jurisdiction to review the appeal for those benefits and those appeals must be dismissed.


ORDER

The appeal for entitlement to a rating in excess of 20 percent for residuals of a SFW of the right thigh with impairment of right sciatic nerve is dismissed.

The appeal for entitlement to an increased rating for residuals of a SFW of the left thigh with nerve damage and impairment of muscle group IV, rated as noncompensable prior to July 20, 2009, and as 20 percent disabling from that date, is dismissed.


REMAND

The Board finds that further development is required before the claim for service connection for a low back disability is adjudicated.

The record contains a medical opinion, rendered by a VA examiner in December 2002, that it is unlikely injury in service was the cause of the Veteran's low back problems given there was no evidence of fracture or dislocation.  However, as rationale the examiner stated one could not "definitely" state that it was the explosion per se, and also stated he did not believe the Veteran's military experience was the "sole cause" of his back problems.  The examiner thus shifted the burden of proof away from VA's benefit-of-the-doubt standard and rendered the opinion inadequate. 

The Veteran asserts that his lower back was injured in combat, although he concedes the injury was not documented in service treatment records.  The Veteran's participation in combat is verified by his CIB and his Purple Heart Medal.  

In case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation; see 38 U.S.C.A. § 1154(b).  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a causal relationship between such disability and service.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Veteran also asserts his lower back has been painful ever since discharge from service.  He is competent to report onset and continuity of symptoms; see Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Further, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Finally, the Veteran has asserted the low back disability may be secondary to the service-connected disabilities of the right and left thighs; he has accordingly presented a prima facie case for secondary service connection.  Of note, a VA neurological examiner in August 2003 stated the previous sciatic nerve injury and leg weakness are possible factors in exacerbating his chronic back pain.  

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006, but the amendments to this section are not liberalizing.  Therefore, the RO or AMC should apply the former version of the regulation.
 
Based on the circumstances above, the Board finds the Veteran is entitled to an adequate VA examination at this point to determine the etiology of this claimed disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of the Veteran's low back disability.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's low back disability is etiologically related to combat-related trauma during service or, alternatively, was caused or permanently worsened by the service-connected residuals of shell fragment wounds of the left and right thighs.

The examiner should consider the Veteran's account of his symptoms during and after service to be credible for purposes of the opinion.

The rationale for each opinion expressed must be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Further, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


